DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupat et al., Us Pg. Pub. No. (2018/0196432) referred to hereinafter as Krupat.
As per claim 1, Krupat teaches a computer-implemented method for emotion detection and communication, comprising: receiving host passenger data for a host passenger of a host vehicle; determining an emotion of the host vehicle based on the host passenger data; communicating the emotion of the host vehicle to one or more remote vehicles and an emotion of the one or more remote vehicles to the host vehicle(see at least abstract, summary, Para 46, 71-75, fig.6, fig. 9); generating an output based on the emotion of the host vehicle and the emotion of the one or more remote vehicles, wherein the output is an interactive user interface providing an indication of the emotion of the host vehicle and an indication of the emotion of the one or more remote vehicles (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9); and rendering the output to a human machine interface device (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 2, Krupat teaches a computer-implemented method of claim 1, including selecting a target vehicle from the one or more remote vehicles, and receiving input data at the interactive user interface, wherein the input data indicates the target vehicle of the one or more remote vehicles represented on the interactive user interface (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 3, Krupat teaches a computer-implemented method of claim 2, including establishing an inter-vehicle communication channel between the host vehicle and the target vehicle (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 4, Krupat teaches a computer-implemented method of claim 3, including managing the inter-vehicle communication channel between the host vehicle and the target vehicle (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 5, Krupat teaches a computer-implemented method of claim 4, wherein managing the inter-vehicle communication channel includes receiving a host passenger input and transmitting the host passenger input to the target vehicle (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 6, Krupat teaches a computer-implemented method of claim 1, including receiving remote passenger data for a remote passenger of the one or more remote vehicles, and determining the emotion of the one or more remote vehicles based on the remote passenger data (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 7, Krupat teaches a computer-implemented method of claim 1, wherein communicating the emotion of the host passenger includes communicating the emotion of the host passenger to one or more vehicles in a predetermined area surrounding the host vehicle (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).

As per claim 8, Krupat teaches a computer-implemented method of claim 1, wherein the interactive user interface of a top view map representation of the host vehicle and the one or more remote vehicles (see at least abstract, summary, Para 46, 51-55, 61-64, 71-75, fig.6, fig. 9).
As per claims 9-20, the limitations of claims 9-20 are similar to the limitations of claims 1-8, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665